

116 S3094 IS: Community Broadband Mapping Act
U.S. Senate
2019-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3094IN THE SENATE OF THE UNITED STATESDecember 18, 2019Mr. Merkley introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Rural Electrification Act of 1936 to authorize the Administrator of the Rural
			 Utilities Service to make telecommunications grants for the collection of
			 broadband infrastructure data by local governments, economic development
			 or other community organizations, electric or telephone cooperatives, and
			 small internet providers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Community Broadband Mapping Act. 2.Grants for the collection of rural broadband infrastructure data (a)In generalTitle VI of the Rural Electrification Act of 1936 (7 U.S.C. 950bb et seq.) is amended by adding at the end the following:
				
					607.Grants for the collection of rural broadband infrastructure data
 (a)DefinitionsIn this section: (1)Covered authorityThe term covered authority means—
 (A)this section; (B)section 602;
 (C)section 603; (D)section 604;
 (E)section 2333 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 950aaa–2); and (F)section 779 of division A of the Consolidated Appropriations Act, 2018 (Public Law 115–141; 132 Stat. 399).
 (2)Eligible entityThe term eligible entity means— (A)a unit of local government in a rural area;
 (B)an economic development or other community organization that serves a rural area;
 (C)an electric cooperative (as defined in section 3 of the Federal Power Act (16 U.S.C. 796)) that sells electric energy to persons in a rural area;
 (D)a telephone cooperative that serves a rural area; and (E)an internet service provider that—
 (i)has not more than 100,000 subscribers; and
 (ii)serves a rural area. (3)Rural areaThe term rural area means an area that is not in an urbanized area or urban cluster the population of which is 25,000 or more, as determined by the Director of the Bureau of the Census.
 (b)Authority To make grants to certain entities To collect broadband infrastructure dataNotwithstanding any other provision of a covered authority, the Secretary may make a grant under a covered authority to an eligible entity for the purpose of enabling the collection of data relating to where broadband infrastructure is located and which homes are provided with nonsatellite broadband service, without regard to any applicable household service percentage requirement..
 (b)Effective dateThe amendments made by this section shall take effect 1 year after the date of enactment of this Act.